UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7095


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JULIEN K. DILKS, a/k/a Julien K. Modica, a/k/a Julian Modica,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, Chief District
Judge. (7:93-cr-00091-GEC-RSB-1; 7:16-cv-81163-GEC-RSB)


Submitted:   November 17, 2016            Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julien K. Modica, Appellant Pro Se. Jean Barrett Hudson, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Julien K. Dilks appeals the district court’s order construing

his 28 U.S.C. § 2255 (2012) motion as a petition for a writ of

error   coram   nobis   and     dismissing   the   petition   based   upon   a

previously issued prefiling injunction.             We have reviewed the

record and find no reversible error.          Accordingly, we deny leave

to proceed in forma pauperis and dismiss for the reasons stated by

the district court.       United States v. Dilks, Nos. 7:93-cr-00091-

GEC-RSB-1; 7:16-cv-81163-GEC-RSB (W.D. Va. Aug. 1, 2016).             We also

deny Dilks’ motions to make a district court transcript available

to this court, to unseal a psychiatric report, to amend/correct

his informal brief, and to accelerate case processing. We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                   DISMISSED




                                        2